            Case 1:21-cv-00138-RP Document 43 Filed 08/02/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                  §
                                                  §
                                                  §
IN RE SOLARWINDS CORPORATION                      §     MASTER FILE NO. 1:21-CV-138-RP
SECURITIES LITIGATION                             §
                                                  §
                                                  §

          DECLARATION OF MICHAEL J. BILES IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS THE CONSOLIDATED COMPLAINT

       I, Michael J. Biles, Esq., declare as follows:

       I am admitted to practice before this Court and I am a partner of the law firm of King &

Spalding LLP, which represents Defendants SolarWinds Corp., Kevin B. Thompson, and Tim

Brown in the above-captioned matter.

       I submit this declaration in Support of Defendants’ Motion to Dismiss the Consolidated

Complaint. Attached to this declaration are the following documents:

       1.      U.S. White House Press Briefing entitled “Background Press Call By Senior Administration
               Officials on Russia,” issued April 15, 2021. The original version can be viewed at
               https://www.whitehouse.gov/briefing-room/press-
               briefings/2021/04/15/background-press-call-by-senior-administration-officials-on-
               russia/. A true and correct copy is attached as Exhibit 1.

       2.      Bloomberg Government transcript of the Senate Permanent Select Intelligence
               Committee hearing on the SolarWinds Hack, held on February 23, 2021. Complete
               video footage of the hearing can be viewed at https://www.c-
               span.org/video/?509234-1/senate-intelligence-hearing-solarwinds-hacking. A true
               and correct copy is attached as Exhibit 2.

       3.      Email from Gerardo Dada to Ian Trump, dated May 15, 2017. A true and correct
               copy is attached as Exhibit 3.

       4.      SolarWinds Corp. Form 10-Q, filed with the SEC on May 10, 2021. A true and
               correct copy is attached as Exhibit 4.
      Case 1:21-cv-00138-RP Document 43 Filed 08/02/21 Page 2 of 5



5.       Printout of SolarWinds.com Company Home webpage, viewed and printed on July
         10, 2021. The original version can be viewed at
         https://www.solarwinds.com/company/home. A true and correct copy is attached
         as Exhibit 5.

6.       Printout of Gartner Information Technology Glossary definition of “Managed
         Service Provider,” viewed and printed on July 21, 2021. The original version can be
         viewed at https://www.gartner.com/en/information-technology/glossary/msp-
         management-service-provider. A true and correct copy is attached as Exhibit 6.

7.       SolarWinds Corp. Form 424(b)(4) Prospectus, dated October 18, 2018, filed with the
         SEC on October 22,2018. A true and correct copy of relevant excerpts is attached as
         Exhibit 7.

8.       U.S. Government Publishing Office transcript of the Joint Hearing before the
         Committee on Oversight and Reform U.S. House of Representatives and the
         Committee on Homeland Security, held on February 26, 2021. Complete video
         footage of the hearing can be viewed at https://www.c-span.org/video/?509349-
         2/house-hearing-solarwinds-hack. A true and correct copy is attached as Exhibit 8.

9.       SolarWinds press release entitled “SolarWinds Announces Rani Johnson as Chief
         Information Officer,” published April 25, 2017. The original version can be viewed
         at https://www.globenewswire.com/en/news-
         release/2017/04/25/970817/0/en/SolarWinds-Announces-Rani-Johnson-as-Chief-
         Information-Officer.html. A true and correct copy is attached as Exhibit 9.

10.      Dell Technologies Blog article entitled “The Future of Data Security and Interview
         with Dell Fellow Tim Brown,” posted November 16, 2015. The original version can
         be viewed at https://www.delltechnologies.com/en-us/blog/the-future-of-data-
         security-an-interview-with-dell-fellow-tim-brown/. A true and correct copy is
         attached as Exhibit 10.

11.      Printout of Orange Matter author webpage for Tim Brown, viewed and printed on
         July 10, 2021. The original version can be viewed at
         https://orangematter.solarwinds.com/author/tim-brown/. A true and correct copy
         is attached as Exhibit 11.

12.      Printout of N-Able blog article entitled “Do Your Vendors Take Security
         Seriously?,” posted September 10, 2020. The original version can be viewed at
         https://orangematter.solarwinds.com/author/tim-brown/. A true and correct copy
         is attached as Exhibit 12.

13.      SolarWinds Corp. Form 10-K, filed with the SEC on February 25, 2019. A true and
         correct copy of relevant excerpts is attached as Exhibit 13.

14.      SolarWinds Corp. Form 10-K, filed with the SEC on February 24, 2020. A true and
         correct copy of relevant excerpts is attached as Exhibit 14.




                                          2
      Case 1:21-cv-00138-RP Document 43 Filed 08/02/21 Page 3 of 5



15.      SolarWinds Corp. Form 8-K, filed with the SEC on December 14, 2020. A true and
         correct copy is attached as Exhibit 15.

16.      SolarWinds Corp. Form 8-K, filed with the SEC on May 7, 2021. A true and correct
         copy is attached as Exhibit 16.

17.      Printout of GitHub product overview, viewed and printed on July 21, 2021. The
         original version can be viewed at
         https://searchitoperations.techtarget.com/definition/GitHub?vgnextfmt=print. A
         true and correct copy is attached as Exhibit 17.

18.      SolarWinds Corp. Form 10-K, filed with the SEC on March 1, 2021. A true and
         correct copy of relevant excerpts is attached as Exhibit 18.

19.      Cybersecurity and Infrastructure Security Agency release entitled “Advanced
         Persistent Threat Compromise of Government Agencies, Critical Infrastructure and
         Private Sector Organizations,” published December 17, 2020. The original version
         can be viewed at https://us-cert.cisa.gov/ncas/alerts/aa20-352a. A true and correct
         copy is attached as Exhibit 19.

20.      Bloomberg News article entitled “SolarWinds Adviser Warned of Lax Security Years
         Before Hack,” published December 21, 2020. A true and correct copy is attached as
         Exhibit 20.

21.      Printout of SolarWinds.com Security Statement webpage, viewed and printed on
         May 21, 2021. The original version can be viewed at
         https://www.solarwinds.com/security/security-statement. A true and correct copy
         is attached as Exhibit 21.

22.      National Institute of Standards and Technology paper entitled “Framework for
         Improving Critical Infrastructure Cybersecurity, Version 1.1,” published April 16,
         2018. The original version can be viewed at
         https://www.nist.gov/cyberframework/framework. A true and correct copy is
         attached as Exhibit 22.

23.      Printout of National Institute of Standards and Technology Questions and Answers
         webpage, viewed and printed on July 10, 2021. The original version can be viewed at
         https://www.nist.gov/cyberframework/frequently-asked-questions/framework-
         basics#framework. A true and correct copy is attached as Exhibit 23.

24.      Ian Thornton-Trump Presentation entitled “Creating Security,” dated April 22, 2017.
         A true and correct copy is attached as Exhibit 24.

25.      NPR article entitled “A ‘Worst Nightmare’ Cyberattack: The Untold Story of the
         SolarWinds Hack,” published on April 16, 2021. The original version can be viewed
         at https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-
         the-untold-story-of-the-solarwinds-hack. A true and correct copy is attached as
         Exhibit 25.



                                           3
             Case 1:21-cv-00138-RP Document 43 Filed 08/02/21 Page 4 of 5



       26.      Reuters article entitled “Hackers Used SolarWinds’ Dominance Against It In
                Sprawling Spy Campaign,” published on December 15, 2020. The original version
                can be viewed at https://www.reuters.com/article/global-cyber-solarwinds/hackers-
                used-solarwinds-dominance-against-it-in-sprawling-spy-campaign-
                idUSKBN28Q07P. A true and correct copy is attached as Exhibit 26.

       27.      SolarWinds Corp. Second Quarter 2020 Earnings Call Transcript for a call taking
                place on August 6, 2020. A true and correct copy is attached as Exhibit 27.

       28.      SolarWinds Corp. Third Quarter 2020 Earnings Call Transcript for a call taking place
                on October 27, 2020. A true and correct copy is attached as Exhibit 28.

       29.      SolarWinds Corp. SEC Form 4, filed on behalf of Kevin B. Thompson on October
                27, 2020. A true and correct copy is attached as Exhibit 29.

       30.      SolarWinds Corp. SEC Form 4, filed on behalf of Kevin B. Thompson on
                November 18, 2020. A true and correct copy is attached as Exhibit 30.

       31.      SolarWinds Corp. SEC Form 4, filed on behalf of Kevin B. Thompson on
                December 17, 2020. A true and correct copy is attached as Exhibit 31.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 2, 2021.



                                                       /s/ Michael J. Biles
                                                       Michael J. Biles




                                                  4
           Case 1:21-cv-00138-RP Document 43 Filed 08/02/21 Page 5 of 5



                                      CERTIFICATE OF SERVICE

        I certify that on August 2, 2021, all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF Filing

System on all parties in this case.



                                              /s/ Michael J. Biles
                                              Michael J. Biles




                                                 5
